544 S.E.2d 232 (2000)
352 N.C. 152
STATE of North Carolina
v.
Reginald Sherwood GRADY.
No. 178P00.
Supreme Court of North Carolina.
June 15, 2000.
Reginald S. Grady, Pro Se.
Thomas B. Wood, Assistant Attorney General, C. Branson Vickory, III, District Attorney, for State.
Prior report: 136 N.C.App. 394, 524 S.E.2d 75.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Pro Se Defendant in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 15th day of June 2000."
Upon consideration of the petition filed by Pro Se Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of June 2000."